DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “predominately” in reference to non-recrystallized microstructure in claims 7 and 20 is a relative term which renders the claim indefinite. Said term “predominately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More particularly, the specification at [0044] describes “predominately” as “this predominately fibrous microstructure may have a microstructure that is at least 50% unrecrystallized” (wherein “may have” does not clearly define “predominately” as being drawn to at least 50%).  It is unclear the amount of non-recrystallized microstructure implied by “predominately”. Appropriate correction is required.  Further, it is unclear if the material being claimed must be homogenized, extruded and artificially aged, or if the claims are merely stating some capability of a material that has not undergone those procedures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12-20, 23, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Da Fonseca Barbatti (US 2021/0017631).
Da Fonseca Barbatti (at abstract, etc.) teaches an Al-Si-Mg alloy comprising (in wt%):

cl. 1
Da Fonseca Barbatti
Si
within quad.
0.8-1
Mg

0.70-0.85
Mn
0.40-0.80
0.4-0.6
Cu
0.30-0.90
0.4-0.55
Cr
0.05-0.18
0.10-0.25
Fe
-0.25
0.01-0.13
Ti
-0.05
-0.1
Zr
-0.03
-0.05
Zn
-0.03
-0.2
B
-0.01
-

Table 1: claim 1 vs. Da Fonseca Barbatti
which overlaps the claimed ranges of Si, Mg, Mn, Fe, Cr, Cu, Ti, Zr, Zn, and B (claims 1, 10, 12, 14, 23, 26). More particularly concerning the values of Mg and Si set forth by the quadrilateral of claim 1 (as well as the quadrilateral of claim 12), values of Si=0.9 and Mg=0.7 (within the narrow ranges taught by Da Fonseca Barbatti) fall within the claimed values set forth by the quadrilateral (see Fig. 1 below, along with data point of (Si, Mg) (0.9, 0.7).

    PNG
    media_image1.png
    465
    546
    media_image1.png
    Greyscale

Fig. 1 vs. prior art’s Si and Mg (Si=0.9, Mg=0.7)
Because the prior art teaches alloying ranges that overlap the claimed ranges, it is held that Da Fonseca Barbatti has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Mg/Si ratio

Concerning claims 2-4, 15-17, which mention Mg/Si ratio, though Da Fonseca Barbatti does not specify a certain Mg/Si ratio, for Si=0.90 and Mg=0.70 (within the scope of Da Fonseca Barbatti),  Mg/Si=0.70/0.90=0.78 which falls within the claimed ranges and therefore meets the instant limitations.
Excess Mg
Concerning claims 5, 6, 18, 19 which mention excess Mg, for values of Mg=0.70, Si=0.90, Mn=0.4, Fe=0.01, Cr=0.10 (within the ranges of the prior art, see Table above), the implied Excess Mg would be:
                
                    E
                    x
                    c
                    e
                    s
                    s
                     
                    M
                    g
                    =
                    M
                    g
                    -
                    
                        
                            
                                
                                    S
                                    i
                                    -
                                    
                                        
                                            M
                                            n
                                            +
                                            F
                                            e
                                            +
                                            C
                                            r
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    1.16
                                
                            
                        
                    
                    =
                    0.70
                    -
                    
                        
                            
                                
                                    0.90
                                    -
                                    
                                        
                                            0.4
                                            +
                                            0.01
                                            +
                                            0.10
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    1.16
                                
                            
                        
                    
                    =
                    0.07
                
            

which meets the instant “includes excess Mg” (cl. 5, 18) as well as “up to 0.40wt% excess Mg” (cl. 6, 19) limitations.

Microstructure
Concerning claims 7 and 20 which mention “a predominately non-recrystallized microstructure” after steps of homogenization, extrusion, and artificial aging; Da Fonseca Barbatti at [0101] teaches a recrystallization fraction of <50%, and even <15% can be achieved after steps of homogenizing, extrusion, and aging, which meets the instant limitations.
Process/product form
Concerning claims 13 and 24, Da Fonseca Barbatti teaches forming said alloy by extrusion (examples), to thereby make an extruded product, which meets the extruded product limitation of claim 13, 24.
Concerning the method of claim 26, Da Fonseca Barbatti teaches: casting a billet out of said Al-Mg-Si alloy, homogenizing at 480-560°C for time 2-12 hrs, and extruding to form an extruded product (see Da Fonseca Barbatti at [0169-0171]), which overlaps the instant process limitations.

Claims 1-7, 10, 12-20, 23, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (US 2010/0047114)
Shibata (at abstract, etc.) teaches an Al-Si-Mg alloy comprising (in wt%):

cl. 1
Shibata
Si
within quad.
0.5-1.2
Mg

0.3-0.8
Mn
0.40-0.80
0.2-0.4
Cu
0.30-0.90
0.05-0.4
Cr
0.05-0.18
0.1-0.3
Fe
-0.25
-0.2
Ti
-0.05
0.005-0.1
Zr
-0.03
-0.2
Zn
-0.03
-
B
-0.01
-

Table 1: claim 1 vs. Da Fonseca Barbatti
which broadly overlaps the claimed ranges of Si, Mg, Mn, Fe, Cr, Cu, Ti, Zr, Zn, and B (claims 1, 10, 12, 14, 23, 25, 26). More particularly concerning the values of Mg and Si set forth by the quadrilateral of claim 1 (as well as the quadrilateral of claim 12, 25), values of Si=0.9 and Mg=0.7 (within the ranges taught by Shibata) fall within the claimed values set forth by the quadrilateral (see Fig. 1 above, along with data point of (Si, Mg) (0.9, 0.7).
Because the prior art teaches alloying ranges that overlap the claimed ranges, it is held that Shibata has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Mg/Si ratio

Concerning claims 2-4, 15-17, which mention Mg/Si ratio, though Shibata does not specify a certain Mg/Si ratio, for Si=0.90 and Mg=0.70 (within the scope of Shibata),  Mg/Si=0.70/0.90=0.78 which falls within the claimed ranges and therefore meets the instant limitations.
Excess Mg
Concerning claims 5, 6, 18, 19 which mention excess Mg, for values of Mg=0.70, Si=0.90, Mn=0.4, Fe=0.01, Cr=0.10 (within the ranges of the prior art, see Table above), the implied Excess Mg would be:
                
                    E
                    x
                    c
                    e
                    s
                    s
                     
                    M
                    g
                    =
                    M
                    g
                    -
                    
                        
                            
                                
                                    S
                                    i
                                    -
                                    
                                        
                                            M
                                            n
                                            +
                                            F
                                            e
                                            +
                                            C
                                            r
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    1.16
                                
                            
                        
                    
                    =
                    0.70
                    -
                    
                        
                            
                                
                                    0.90
                                    -
                                    
                                        
                                            0.4
                                            +
                                            0.01
                                            +
                                            0.10
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    1.16
                                
                            
                        
                    
                    =
                    0.07
                
            

which meets the instant “includes excess Mg” (cl. 5, 18) as well as “up to 0.40wt% excess Mg” (cl. 6, 19) limitations.
Microstructure
Concerning claims 7 and 20 which mention “a predominately non-recrystallized microstructure” after steps of homogenization, extrusion, and artificial aging- Shibata does not specify the degree of non-recrystallized microstructure. However, Shibata teaches the instant Al-Mg-Si alloy contains Mn, Cr, and Zr which are effective to suppress recrystallization and stabilize the fiber (unrecrystallized) microstructure [0040-0044]. Because the prior art teaches an overlapping alloy, complete with Mn, Cr, and Zr that suppress recrystallization, then substantially the same amount of recrystallization (or lack thereof) is reasonably expected for the prior art of Shibata, as for the instant invention.
Process/product form
Concerning claims 13 and 24, Shibata teaches forming said alloy by extrusion (examples), to thereby make an extruded product, which meets the extruded product limitation of claim 13, 24.
Concerning the method of claim 26, Shibata teaches: forming a billet out of said Al-Mg-Si alloy, homogenizing at 565-595°C for time ≥4 hrs, and extruding to form an extruded product (see Shibata at [0050-0052]), which overlaps the instant process limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        9/20/22